DETAILED ACTION
This action is in response to the application filed on 7 July 2020.
Claims 1, 3-18, 20, 22, and 30 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 5, 12, 17, 20, and 22 are objected to because of the following informalities: 
Claim 1 recites “measure a measured performance level” in line 5; it is suggested to delete “measured” as a performance level is yet to be measured.
Claim 5 recites “satisfies fulfills” in line 4; it is suggested to change to “fulfills” as recited in its dependent claim 1.
Claim 12 recites “indicating indicate …” in line 4; it is suggested to remove “indicating”.
Claim 17 recites “transmitting” in line 4; it is suggested to change it to “transmit”.
Claim 20 recites “measuring a measured performance level” in line 2; it is suggested to delete “measured” as a performance level is yet to be measured.
Claim 22 recites on canceled claim 21. It appears claim 22 is intended to depend on claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-15, 20, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2017/0215098).

Regarding claim 1, Huang discloses an apparatus, comprising at least one processor, at least one memory including computer program code (para. 397), and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: 
measure a measured performance level of a downlink carrier of a cell based on a received monitoring configuration (fig. 5, elements 402, 403; para. 186; Step 402: the eNodeB sends the measurement configuration information of the D2D resource pool to served D2D UE through a system message.; para. 190, ) Step 403: the D2D UE performs measurement and recording according to the received measurement configuration information of the D2D resource pool.; 
decide if the downlink carrier fulfills a received decision criterion based on the measured performance level (fig. 5, element 403; para. 189-195, 211, UE performing measurements according to various configurations, such as UE state, UE types, coverage area, etc.; e.g., the signal receiving power is higher than a certain threshold value); and 
initiate a handshake with the cell if the downlink carrier fulfills the received decision criterion (fig. 5, elements 404, 405, 406; para. 196-204, based on measurements of different configurations, UE continues with exchanging messages with eNB) and inhibit the initiating of the handshake … if the downlink carrier does not fulfill the received decision criterion (para. 196; para. 215, the D2D UE monitors the resource pool before selecting a resource sending; if the UE does not detect any available D2D resource within a D2D resource period, it may be determined that D2D resource competition fails once). 
and transmit a scheduling request to the cell if the downlink carrier does not fulfill the received decision cirterion. However in an alternate embodiment Huang discloses the UE receiving measurement configuration information including a reporting triggering condition type, configured to indicate a triggering condition type of D2D resource pool measurement information reporting of UE, the reporting triggering condition type including: event-triggered reporting, or periodic reporting, or event-triggered periodic reporting (para. 235, 240). Huang further discloses applying resource pool measurement and reporting in the D2D and Minimization of Drive Test (MDT) environment wherein the UE may report measurement information to a network side after a reporting condition is met, or after entering a connected state (abstract; para. 57-63). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the UE implement event-triggered reporting when resource competition fails by signaling the network side for resource to establish connection for measurement reporting.

Regarding claim 3, Huang further discloses wherein the scheduling request requests the cell to schedule a resource to report the measured performance level (para. 63, reporting measurement information after entering connected state). 

Regarding claim 4, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 
inhibit the transmitting of the scheduling request if a mode indication is received (para. 63, eNodeB provides MDT configuration information to UE – immediate MDT or log MDT; for log MDT, store measurement information to be reported after a reporting condition is met), wherein 
the mode indication indicates not to transmit the scheduling request (para. 63, log MDT configuration from eNodeB).

Regarding claim 5, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to cause the apparatus to periodically repeat, with a received checking period, the measuring, the deciding, and, if the downlink carrier satisfies fulfills the decision criterion, the initiating (para. 240, periodic reporting or event-triggered period reporting). 

Regarding claim 6, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: check if a terminal to which the apparatus belongs is in an inactive state, wherein the handshake is initiated by transmitting a layer 1 signature signal if the terminal is in the inactive state (para. 192, the D2D UE performs measurement in the RRC IDLE state, and/or the RRC connected state and/or the network uncovered state as a default; it is noted that any message is inclusive of layer 1 per the protocol stack). 

Regarding claim 7, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 
check if a terminal to which the apparatus belongs is in an idle state, wherein the handshake is initiated by transmitting a preamble of a random access procedure or a grant-free message if the terminal is in the idle state (para. 192, the D2D UE performs measurement in the RRC IDLE state, and/or the RRC connected state and/or the network uncovered state as a default). 


monitor if an acknowledgment is received in response to the initiating of the handshake (fig. 5, element 404; para. 196, UE sending log measurement available indication and awaiting further messaging from eNB); and 
inhibit to respond to the acknowledgment if the downlink carrier fulfills the received decision criterion (para. 240, for periodic reporting type, no response is expected upon receiving log reporting request, which is of event-triggered type). 

Regarding claim 10, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 
monitor if an indication of a reassured performance level of the downlink carrier is received (para. 191-195, the UE performs measurements according to the configuration information from the eNB); and 
select the downlink carrier for communicating with the cell if the indicated reassured performance level fulfills a given need (para. 196, the UE sends log measurement available indication information to the eNodeB through RRC dedicated signaling of RRC connection reconfiguration completion). 

Regarding claim 11, Huang discloses an apparatus, comprising at least one processor, at least one memory including computer program code (para. 396), and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to: 
provide a decision criterion to a terminal (fig. 5, element 401; para. 176, measurement configuration information); 
provide a monitoring configuration to instruct the terminal to measure a performance level of a downlink carrier to the terminal (fig. 5, element 402; para. 186, the eNodeB sends the measurement configuration information to served D2D UE through a system message); 
monitor if a handshake invitation is received from the terminal (fig. 5, element 404; para. 196, the UE sends log measurement available indication information to the eNodeB); 
poll the terminal to provide a measurement report of the measured performance level … (fig. 5, element 405; para. 200, the eNodeB sends log reporting request information to the UE); 
monitor if the measurement report is received in response to the polling (fig. 5, element 406; para. 204 the UE reports measurement information to the eNodeB); and 
update the decision criterion based on the received measurement report (fig. 5, element 407; para. 222, the eNodeB performs D2D resource pool configuration optimization). 

measure a measured performance level of a downlink carrier of a cell based on a received monitoring configuration (fig. 5, elements 402, 403; para. 186; Step 402: the eNodeB sends the measurement configuration information of the D2D resource pool to served D2D UE through a system message.; para. 190, Step 403: the D2D UE performs measurement and recording according to the received measurement configuration information of the D2D resource pool.; 
decide if the downlink carrier fulfills a received decision criterion based on the measured performance level (fig. 5, element 403; para. 189-195, 211, UE performing measurements according to various configurations, such as UE state, UE types, coverage area, etc.; e.g., the signal receiving power is higher than a certain threshold value); and 
initiate a handshake with the cell if the downlink carrier fulfills the received decision criterion (fig. 5, elements 404, 405, 406; para. 196-204, based on measurements of different configurations, UE continues with exchanging messages with eNB) and inhibit the initiating of the handshake … if the downlink carrier does not fulfill the received decision criterion (para. 196; para. 215, the D2D UE monitors the resource pool before selecting a resource sending; if the UE does not detect any available D2D resource within a D2D resource period, it may be determined that D2D resource competition fails once). 
In the same embodiment, Huang does not specifically disclose poll the terminal … if the handshake invitation is not received. However in an alternate embodiment Huang discloses the UE receiving measurement configuration information including a reporting triggering condition type, configured to indicate a triggering condition type of D2D resource pool measurement information reporting of UE, the reporting triggering condition type including: event-triggered reporting, or periodic reporting, or event-triggered periodic reporting (para. 235, 240). Huang further discloses applying resource pool measurement and reporting in the D2D and Minimization of Drive Test (MDT) environment wherein the UE may report measurement information to a network side after a reporting condition is met, or after entering a connected state (abstract; para. 57-63). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the UE implement event-triggered reporting, thus causing the eNodeB to trigger an event in order to receive the measurement report by polling the UE.

Regarding claim 12, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 


Regarding claim 13, Huang further discloses wherein each of the handshake invitations comprises one of a layer 1 signature signal, a preamble of a random access procedure, and a grant-free message (fig. 5, element 404; para. 196). 

Regarding claim 14, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 
inhibit at least one of the polling and the updating if the at least one handshake invitation is received (para. 240, for periodic reporting, eNB will not send Log reporting request information to UE (fig. 5, element 405)). 

Regarding claim 15, Huang further discloses wherein the at least one processor, with the at least one memory and the computer program code, is arranged to further cause the apparatus to: 
indicate a reassured performance level of the downlink carrier, wherein the decision criterion corresponds to the reassured performance level (para. 178-185, measurement information configuration). 

Claim 20 recites a method corresponding to an apparatus of claim 1, and is thus similarly rejected.

Claim 22 recites substantially identical subject matter as recited in claim 3, and is thus similarly rejected.

Claim 30 recites a method corresponding to an apparatus of claim 11, and is thus similarly rejected.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Pub. 2017/0215098) in view of Pelletier et al (US Pub. 2014/0056243).

Regarding claim 8, Huang does not specifically disclose wherein:
the measuring of the measured performance level comprises counting at least one of actually received physical downlink control channel signals and actually received downlink synchronization signals; 
the decision criterion comprises at least one of a number of expected received physical downlink control channel signals and a number of expected received downlink synchronization signals, respectively, and 
the deciding comprises comparing the number of the actually received physical downlink control channel signals and the number of the actually received downlink synchronization signals, respectively, with the number of the expected received physical downlink control channel signals and the number of the expected received downlink synchronization signals, respectively. 

Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use synchronization signals to perform and report measurements as taught by Pelletier in the system of Huang to assist with measurements involving small cells.

Regarding claim 16, Huang does not specifically disclose wherein the monitoring configuration comprises an instruction to monitor at least one of physical downlink control channel signals and downlink synchronization signals. Pelletier from an analogous art discloses 
.
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yamada (US Pub. 2014/0286243) discloses measurement reporting procedure between UE and PeNB, substantially disclosing the independent claims (fig. 18; para. 172-174).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468